1. Iran: the Shirin Ebadi case
The next item is the debate on five motions for resolutions on Iran.
author. - Mr President, the persecution of Nobel Prize Laureate Mrs Shirin Ebadi is only one example of many that are taking place in Iran currently, and such persecution should come as no surprise to us considering the blinkered vision of the anachronistically theocratic rulers of that country.
Nor should we be surprised by the fact that the regime in Iran will take no notice whatsoever of this resolution. They will laugh at it and throw it in the bin in exactly the same manner that they have dealt with all previous resolutions of this Parliament. And who can blame them? They know that our resolutions are just words, not deeds, and in their estimation they are not worth the paper they are written on.
If we really want to help bring change in Iran then we must match our words with action. For example, we can remove the PMOI from our terrorist list, or we can stop lucrative contracts between EU Member States and applicant countries and Iran. If we take such action, then we can be sure that the authorities in Tehran will take us seriously and will think twice about continuing with the persecution of their democracy-seeking citizens.
So, it seems to me that we should have had a second motion for a resolution in addition to this one, calling on the governments of some EU Member States, such as the UK and France, and applicant countries, such as Turkey, to stop their hypocritical stance on Iran and start taking real action against it immediately and effectively.
author. - Mr President, the story of Shirin Ebadi, Nobel Peace Prize-winning lawyer, the first Muslim woman and first Iranian to receive the prize, may be well known to most of us here today. She was the first female judge in her country but was forced to resign due to the Iranian revolution.
She defended the rights of Iranian women and children, fighting to change divorce and inheritance laws in Iran. She stood up to defend religious minorities and their rights, and most recently she has defended seven members of the Bahá'í faith who have been collectively arrested and who face persecution like many others of faith in Iran. But it is her work on human rights and her courage and determination which has gained her the respect of all of us in the Chamber.
She, along with other human rights activists, bravely founded the Centre for the Defence of Human Rights in Tehran. Its purpose was to report human rights violations in Iran, to provide representation of political prisoners and to help their families. However, right from the start, the authorities have tried to close the office down. Those who work there have been threatened, imprisoned and intimidated. Shirin Ebadi has personally faced numerous death threats, and the international community has, for some time, expressed its concern for her safety. Then, just before Christmas, as those at the centre were about to commemorate the 60th anniversary of the Universal Declaration of Human Rights, Iranian security officials closed the centre down.
The centre must be reopened immediately. We must put pressure on the Commission, the High Representative, the Czech Presidency and our own Member States to take this case up and see the centre reopened.
It is hard for us sitting here in this Chamber to truly comprehend the bravery, the courage and strength required by human rights activists like Shirin Ebadi to function in Iran and stand up to the dictatorship. However, the work of human rights lawyers and activists is needed to shine a light on what is happening in Iran, to give hope to those like the Alaei brothers. Arash and Kamiar Alaei are both doctors helping those with HIV and AIDS who have been charged with cooperating with an enemy, when all they have been doing is trying to help the sick.
I hope that we will see the re-opening of the human rights centre and that this Parliament will do all it can to help Shirin Ebadi. After all, as fellow human beings, her struggle is also our struggle.
author. - Mr President, I think it is important for us to support human rights defenders, whether we think that governments are going to be listening to us or not. People have often told us they take great courage from external voices recognising the threat that they are under.
As has been said, this is a serious case, because an attack on such an internationally renowned defender of human rights signals that people questioning the state or exercising their fundamental rights, such as those to the freedom of belief, will not be safe, so they have to conform to the state or face the consequences.
Shirin Ebadi herself has faced death threats on many occasions, not least because she has defended the seven-member leadership of the Bahá'í faith in Iran, who themselves face significant persecution. We have seen further arrests in the last 24 hours of people who have worked with her and indeed other members of the Bahá'í faith.
When we look at what we do here, we also need to realise that we are actually seeing a shift in the recognition of human rights by certain governments throughout the world, and that this has an impact on countries with which the European Union has dealings. They now feel that they do not have to pay so much attention to human rights because they can trade and work with countries that really do not care. I think, therefore, that makes it even more important for us to make sure that we try to uphold those standards and that, as has been said, we do not look to increase trade with countries whose human rights records are abysmal, but make every effort to support those working for human rights and those democrats opposing the undemocratic forces.
author. - Mr President, the situation of Iranian citizens who live under the oppressive dictatorship of Tehran's mullahs is alarming and has been deteriorating in all areas since 2005. Therefore, I urge the Commission to continue to monitor the human rights situation there and to present a comprehensive report on the situation during the first half of this year.
Today, we protest against the harassment of a Nobel Peace Prize winner, Ms Shirin Ebadi, and her Centre for the Defence of Human Rights. It has often been asked what is the result of these protests. This question should also be addressed to the Council and the Commission.
The Iranian regime is potentially the biggest threat to world peace and the rule of law. In all likelihood, in the nearest future, Tehran will have nuclear warheads - it already has the missiles to deliver them. Iran, too, is a big exporter of terrorism - to Iraq for example, it is a supporter of Hezbollah and Hamas.
At the same time, the EU is still hoping to convince this dictatorship through compromises and has, until recently, been helping the terrorist regime in Tehran to tie the hands of the main democratic opposition, ironically labelling it as a terrorist organisation.
So we need a clear and forceful stand on human rights and also to have the human rights situation in Iran as a priority in dealing with Tehran.
Mr President, Mr Matsakis is right. Shirin Ebadi's persecution is not an isolated incident. Under the regime's critics, she enjoyed a privileged position for years. The existence of its human rights centre created the impression that things were not that bad in Iran.
The majority of the victims of the theocratic regime in Iran are unknown. Holding a different political opinion, protests on the part of discriminated-against ethnic minorities and religious minorities, homosexuality and fighting against the disadvantaged position of women, are all reasons for being locked up or murdered. Many things that we take for granted in Europe can get you killed in Iran. Some victims are hung from tall hoisting cranes as an example in the presence of large crowds.
Despite this, the outside world, including Europe, is not terribly interested in this appalling situation and the way in which this can be brought to an end. International attention tends to focus on other things. Whilst it would like to see Iran's military power restricted and stop the application of nuclear energy, the international community mainly attaches importance to the continued delivery of petroleum and the maintenance and/or extension of good trade relations.
As a result, Iran has been under a constant threat of war, while criticism of the lack of human rights is not expressed. It even leads to a situation where cooperation with the Iranian regime is bought by constantly placing the main exiled opposition groups on the list of terrorists. We must put a stop to the bizarre situation in which, every time there is a judicial ruling declaring this placement on the list of terrorists to be illegal, a new, identical decision is taken by the Council on behalf of the European Union.
Unlike most other victims of persecution in Iran, Shirin Ebadi is not anonymous but internationally known and respected. So far, the status of the Nobel Prize-winner has, at times, secured her a limited degree of freedom. The fact that this status is now coming to an end indicates the need for international support for those forces that seek change.
on behalf of the PPE-DE Group. - (DE) Mr President, my office in Munich is situated on a street that is home to many Christian Armenians from Iran. They are members of one of the most ancient Christian communities in the world and are, at the same time, patriotic Persians. This shows that Iran/Persia has an ancient tradition of tolerance, not only towards different religions but also towards the many peoples comprising its large empire.
It runs entirely counter to the Iranian/Persian spirit to rule as intolerantly as this mullah regime is doing. It runs counter to the best, most noble traditions of one of the most ancient countries on earth. Therefore, it is in the interests of the Iranian people and its future that we be clearer in our denunciation of these abuses.
Ms Shirin Ebadi, who has denounced these abuses at great personal risk, and who won the Nobel Peace Prize as a result, continues to do so on behalf of all ethnic groups and all religious communities. We cannot tolerate such dreadful, abominable persecution of Ms Ebadi. She needs our solidarity. Therefore, I appeal to the Czech Council Presidency to apply its sound human rights policy in this matter, too.
Mr President, Commissioner, first of all, I would like to draw your attention to the absence of the representative of the Czech Presidency during the course of this debate. I very much regret this fact, as the Czech Republic is heir to the democratic tradition of the struggle for human rights in the whole of Central and Eastern Europe. I repeat: it is deeply regrettable that there is no representative of the Czech Presidency attending this debate, although other Council presidencies, such as the German Presidency, have always sent a representative.
Today, we are discussing human rights in Iran, which is an important country in the Middle East and one which will have a decisive impact on the political situation in that region. The Iranian Government should therefore be even more strongly bound to absolutely respect human rights and international standards in the field of humanitarian law.
We defend the Nobel Prize winner Shirin Ebadi and oppose the recent actions of the authorities and the government campaign, intended to turn public opinion against Shirin Ebadi. I would also like to draw your attention to further arrests of university students in Shiraz. This week, while the European Parliament has been in session in Strasbourg (on 12 January to be precise), a further six people were arrested. We must defend the independence of the student movement in Iran. I would also like to draw your attention to the repression and harassment of doctors involved in AIDS research.
Commissioner, there is only one conclusion that can be drawn: the human rights situation in Iran must be further monitored by the European Commission and the whole European Union.
Mr President, in Iran, where the principles of fundamentalism are supported by a large section of society, the activities of all democratic institutions which are based on different cultural precepts encounter a great deal of opposition and intolerance. This is the sort of example that Iran provides.
Although the politicians in power in Iran, in order to improve their image, may sign up to commitments resulting from international agreements, everyday reality is very different. The case of Shirin Ebadi, Nobel Peace Prize winner and Director of the Centre for the Defence of Human Rights, may serve as an example. The fact that her activities are persecuted is due to the weakness of the ruling class which, fearful for its status, cannot discipline the fundamentalists involved in anti-democratic activities. We support the Resolution. I think that more radical action needs to be taken in this field.
(RO) Iran provides perhaps the least documented cases of human rights violations within the international community. At the moment, there is no sign of the situation improving. In this respect, the persecution of Mrs Shirin Ebadi is a very serious matter, and I can also say the same about the situation of the six students which was mentioned earlier.
It is encouraging that several resolutions have been proposed on this subject, initiated by several political groups. I do believe, however, that the resolution put forward by the European People's Party fulfils our obligation to defend human rights much better. As a citizen of a country which has recently experienced both a totalitarian regime and the freedom of speech guaranteed by a democratic regime, I cannot help but sympathise with the cause of this woman fighting for human rights, and I am sure that this matter will be taken into consideration.
This constructive criticism can only help relations between the European Union and Iran.
(PT) I would not only like to support this resolution but, in particular, to support the position of all the friends of a free Iran who, like Mr Matsakis and others, have made a point of emphasising that the main problem is the policy of appeasement towards the Iranian regime. It is a policy under which oil and commercial contracts are more important than principles.
Placing the People's Mujahedin of Iran on the list of terrorist organisations was a scandal from the outset. It turned what was an extraordinarily important real problem into a policy that is the contrary, which is to do favours for those who, in fact, pursue terrorist policies.
For this reason, I would once again urge the Council to immediately bring an end to this situation and remove the People's Mujahedin of Iran from the list of terrorist organisations.
(PL) Mr President, Zbigniew Brzeziński describes the arch of instability which stretches from Egypt to Pakistan as the main threat to global stability and future prospects for global development. According to him, the main country in this arch, a sort of linchpin, is Iran. If we do not resolve the problem of Iran, if we do not ensure that it becomes a predictable and democratic country, it will be very difficult to think about eradicating the danger of which Mr Brzeziński speaks.
However, we cannot introduce democracy or stability to Iran. The Iranians themselves must perform this task. By Iranians, I mean those living in Iran itself, such as Mrs Ebadi, as well as émigré Iranians, such as Miriam Rajavi. That is why it is important to support precisely these democratic movements and to finally acknowledge that the Mujahedin is not a terrorist organisation.
(PL) Mr President, ironically enough, the situation in Iran is similar to the situation in Gaza when Hamas was elected, namely that the government has been elected by the people.
This is a problem for us, as there is little we can do. Something needs to change in Iran. We can only speak out before the whole world and send our message to Iran, namely that we condemn the violations of human rights and the lack of democracy, whether they like it or not. Perhaps in this case, words will serve as our weapons and, at the same time, offer aid to the people in Iran who are fighting for real freedom, which I hope they will achieve.
Mr President, ladies and gentlemen, the European Commission is closely monitoring developments in the situation faced by Mrs Shirin Ebadi and it regards as unacceptable the threats made to her and her colleagues following the search carried out at their office in Tehran on 29 December. The search of the office is the latest in a series of acts of intimidation aimed at Mrs Ebadi which have included, for example, the closure in December of the Centre for the Defence of Human Rights, an organisation which she led.
The European Commission therefore fully supports the French Presidency of the Council of the Union in presenting two declarations regarding Mrs Ebadi's case on 31 and 22 December last year. The Commission especially emphasises the fact that the Iranian authorities must comply with their international obligations in the human rights area and in particular the right of peaceful assembly set out in the International Pact on Civil and Political Rights. Iran has signed and ratified this Pact and hence it must allow the offices of the Centre for the Defence of Human Rights to be reopened and it must provide them with the legal status they have been requesting for many years.
In 2009, just as in the past, the Commission will not forego any opportunity to apply pressure on the Iranian authorities to provide protection for Mrs Ebadi and other human rights defenders (individuals or organisations) and to allow them to continue operating in the country without interfering in their legitimate activities.
As you all know, the issues of nuclear power and human rights greatly limit the scope of our activities in Iran. Despite this, the Commission will continue in 2009 with cooperation in areas of common interest, especially in the fight against the drugs trade. We have also managed to maintain some programmes supporting human rights and the proper administration of public affairs, for example a project to support children's rights in cooperation with UNICEF and projects in support of judicial reform.
We are also pursuing initiatives aimed at strengthening cooperation and exchanges in the area of education and culture - exchanges within the framework of the Erasmus Mundus programme, the recent visit of several Iranian journalists to Brussels, or the broadcasting of television programmes in Persian which the Commission wants to launch before the end of this year. Despite this, it is clear that our relations will not be able to develop in a normal way unless the human rights situation in Iran improves dramatically.
The debate is closed.
The vote will take place at the end of the debates.